DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second peripheral connector strip, as required in claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: In page 3, from the “clean copy” of the Specification, filed 03/15/2021, the “first peripheral connector strip” is disclosed as “first peripheral connector strap”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bates (US 2016/0145035) in view of Bostic (5,865,037), Parker (4,628,959), Hoyt (US 2019/0152677) and Seibert (US 2018/0079565).
Claims 1 and 11
Bates discloses an enclosure for encapsulating an article of footware comprising a holder/first molded form (100) (see [0070]) shaped in manufacture to cover at least a portion of the article of footware, the first form closed at one side and including a peripheral free edge (defined by edge where displaceable portion 1 is attached to the holder); a displaceable portion/second form (1) shaped in manufacture to cover the remaining portion of the article of footware (see figure 8) and made from synthetic plastic (see [0049]), the second form closed at one side and including a peripheral free 
   

Bates further discloses the first and second forms are made from plastic material (see [0049] and [0069]).  After Bates is modified by Bostic, Hoyt and Seibert the first and second molded forms would be molded plastic forms of suitable rigidity to maintain form under an applied vacuum pressure.
Claim 3
Bates further discloses the article of footware is a high heel shoe, a boot, or sandal  (see figure 8, [0024] and [0026]).  
Claim 4
Bates further discloses at least one of the molded forms are fabricated of a translucent polymer.  Bates discloses having the holder or displaceable portion transparent allow the user to see the footwear within the enclosure (see [0066]).  Bates does not specifically disclose both of the molded forms being transparent.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the entire enclosure of Bates being transparent to have visual access all around the enclosure. 
Claim 5
Bates further discloses the enclosure is for storing men, women, or children’s footwear, and wherein the holder is adapted to receive a single shoe (see [0020] and [0022]).  Bates does not specifically disclose the footwear comprising a left foot article, or a right foot article of a pair of footware articles.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide within the enclosure any of a left foot or right foot article of a pair of footwear depending .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bates (US 2016/0145035), Bostic (5,865,037), Parker (4,628,959), Hoyt (US 2019/0152677) and Seibert (US 2018/0079565) as applied to claim 1 above, and further in view of Lui (US 2013/0292291).
Bates as modified by Bostic and Parker does not disclose the vacuum release mechanism is a button that when pressed breaks contact with the vacuum seal in the port.  However, Lui discloses a vacuumized container box comprising a vacuumizing device comprising a vacuum operation button (3), an air pump (4), an actuation spring (13) and a ball (11), wherein when the button is pressed the air pump, with the help of the spring the ball remove air from the container box (see [0011] and [0012]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vacuum release mechanism of Bates, Bostic and Parker including a spring loaded button as taught by Lui for manually vacuumizing/removing air from the enclosure.
Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Bates (US 2016/0145035), Rosenbaum (3,620,409), Kusz (US 2013/0026167), Bostic (5,865,037), Parker (4,628,959), Hoyt (US 2019/0152677) and Seibert (US 2018/0079565) as applied to claim 1 above, and further in view of Wang (US 2012/0223087).
Bates does not disclose plurality of closure strips of a uniform length, width, and thickness.  However, Wang discloses a container comprising a base (11) and a lid (defined by combination of 12 and 13) attached together by plurality of closure strips .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bates (US 2016/0145035), Bostic (5,865,037), Parker (4,628,959), Hoyt (US 2019/0152677), Seibert (US 2018/0079565) and Wang (US 2012/0223087) as applied to claim 7 above, and further in view of Breyburg (US 2019/0144164).
Bates as modified by Wang discloses the closure strips includes male protrusions (19) that engages with retaining structures (30) disposed within female structures (28) (see figure 19 and [0074]).  Bates as modified does not disclose snap buttons and snap recesses to accept the snap buttons.  However, Breyburg discloses hook and loop closures, straps, snaps, and zippers are equivalent type of closing structure (see [0087]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the mating structure of Bates and Wang for the mating structure disclosed by Breyburg since it is recognize that protrusions engaging in cavities and snap buttons are equivalent type of closing mechanism in the art.
Allowable Subject Matter
Claims 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9 and 11 have been considered but are moot in view of new grounds of rejection.  As stated in the objection to the drawings, applicant must show where and/or which of the figures disclose the first and second peripheral connector strips.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736